

114 S1249 IS: Military Families Credit Reporting Act
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1249IN THE SENATE OF THE UNITED STATESMay 7, 2015Mr. Menendez (for himself, Mr. Brown, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to provide protections for active duty military consumers,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Families Credit Reporting Act. 2.Notice of status as an active duty military consumerThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 605, by adding at the end the following:  (i)Notice of status as an active duty military consumer (1)In generalWith respect to an item of adverse information about a consumer, if the action or inaction that gave rise to the item occurred while the consumer was an active duty military consumer, the consumer may provide appropriate proof, including official orders, to a consumer reporting agency that the consumer was an active duty military consumer at the time such action or inaction occurred, and any consumer report provided by the consumer reporting agency that includes the item shall clearly and conspicuously disclose that the consumer was an active duty military consumer when the action or inaction that gave rise to the item occurred.
 (2)Model formThe Bureau shall prepare a model form, which shall be made publicly available, including in an electronic format, that allows a consumer to—
 (A)notify, and provide appropriate proof to, a consumer reporting agency in a simple and easy manner, including electronically, that the consumer is an active duty military consumer; and
 (B)provide contact information of the consumer for the purpose of communicating with the consumer while the consumer is an active duty military consumer.;
 (2)in section 605A— (A)in subsection (c)—
 (i)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and adjusting the margins accordingly;
 (ii)in the matter preceding subparagraph (A), as so redesignated, by striking Upon and inserting the following:  (1)In generalUpon; and
 (iii)by adding at the end the following:  (2)Negative information notificationIf a consumer reporting agency receives an item of adverse information about a consumer who has provided appropriate proof that the consumer is an active duty military consumer, the consumer reporting agency shall promptly notify the consumer—
 (A)that the consumer reporting agency has received the item of adverse information, along with a description of the item; and
 (B)the method by which the consumer may dispute the validity of the item. (3)Contact information for active duty military consumersIf a consumer who has provided appropriate proof to a consumer reporting agency that the consumer is an active duty military consumer provides the consumer reporting agency with contact information for the purpose of communicating with the consumer while the consumer is an active duty military consumer, the consumer reporting agency shall use such contact information for all communications while the consumer is an active duty military consumer.
 (4)Sense of CongressIt is the sense of Congress that any person making use of a consumer report that contains an item of adverse information should, if the action or inaction that gave rise to the item occurred while the consumer was an active duty military consumer, take such fact into account when evaluating the creditworthiness of the consumer.; and
 (B)in subsection (e), by striking paragraph (3) and inserting the following:  (3)subparagraphs (A) and (B) of subsection (c)(1), in the case of a referral under subsection (c)(1)(C).; and
 (3)in section 611(a)(1), by adding at the end the following:  (D)Notice of dispute related to active duty military consumersWith respect to an item of information described under subparagraph (A) that is under dispute, if the consumer to whom the item relates has notified the consumer reporting agency, and has provided appropriate proof, that the consumer was an active duty military consumer at the time the action or inaction that gave rise to the disputed item occurred, the consumer reporting agency shall—
 (i)include such fact in the file of the consumer; and (ii)indicate such fact in each consumer report that includes the disputed item..